John M’Kinney and Micaiah Clarke brought cross actions of assumpsit, in the court below, and both were referred, by one order, to one set of referees, who reported an award in favor of M’Kinney. Clarke excepted to the award, and filed numerous exceptions, which are all to matters of fact, such as lack of consent to the order of reference, want of notice of the meeting of the arbitrators, of a service of a copy of the award ; which exceptions are verified by affidavits, and entered of record. The court heard and overruled them, and gave judgment for M’Kinney, according *196ing to the award j to reverse which, this writ of error is prosecuted.
There is no exception to, the opinion of the court 5 and as the exceptions to the award are aU toundeu on facts pipáis,, for any thing that, appears, they might all have been disproved. What evidence was given, is not shown ; and it would be contrary to a well established rule, that every thing done by the inferior, court must be presumed to be rightly dope, to reverse the case on the affidavit of Clarke alone.
The judgment must, therefore, be affirmed with costs.